359 F.2d 787
James CAVENY, Petitioner-Appellant,v.STATE OF ILLINOIS et al., Respondents-Appellees.
No. 15279.
United States Court of Appeals Seventh Circuit.
April 22, 1966.

James Caveny in pro. per.
Whilliam G. Clark, Atty. Gen., Chicago, Ill., Richard A. Michael, Philip J. Rock, Asst. Attys.  Gen., of counsel, for appellee.
Before SCHNACKENBERG, KNOCH and KILEY, Circuit Judges.
KNOCH, Circuit Judge.


1
This appeal was submitted on the record and the briefs on the parties without oral agrument.


2
Petitioner, who was held in the Jail of the County of Cook, State of Illinois, sought a declaratory judgment in the United States District Court declaring the Interstate Parole Reciprocal Agreement Act, Illinois Rev.Stat.1965, ch. 38, sec. 123-5, to be unconstitutional, so that he might avoid the effect of a parole violation warrant lodged against him at the Cook County Jail by the State of Indiana, when his sentence in the Cook County Jail expires.


3
The United States District Court dismissed appellant's petition for failure to state a claim on which relief could be granted.


4
The constitutionality of the Interstate Parole Reciprocal Agreement Act has been carefully considered by this Court and was sustained in United States ex rel. Simmons on Behalf of Gray v. Lohman, 7 Cir., 1955, 228 F.2d 824, 826.  Our views of this subject are unchanged.


5
The decision of the District Court is affirmed.


6
Affirmed.